Judgment, Supreme Court, New York County (Melvin L. *437Schweitzer, J.), entered December 16, 2011, in plaintiffs’ favor, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered November 1, 2011, which granted plaintiffs’ motion for summary judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The grant of summary judgment was not premature, despite outstanding discovery requests. Defendants had ample opportunity to address plaintiffs’ noncompliance with their requests. Moreover, they failed to show that their defense was prejudiced by the lack of discovery. Defendants contend that they need the discovery to evaluate the accuracy of the amounts plaintiffs claim are owing under loan agreements and guarantees and that absent the discovery plaintiffs failed to satisfy their burden on their motion. However, as the motion court found, the amounts are sufficiently explained in plaintiffs’ supporting documents, which include the loan agreements, guarantees, default and acceleration notices, as well as summary tables showing defendants’ indebtedness on each promissory note.
Contrary to defendants’ contention, the denial, without prejudice, of an earlier motion by plaintiffs for summary judgment in lieu of complaint has no preclusive effect on the instant motion for summary judgment. Concur — Andrias, J.P., Friedman, Acosta, Freedman and Clark, JJ.